Citation Nr: 1209242	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-27 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Appellant served on active duty from January 2003 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.


FINDINGS OF FACT

1.  The Appellant's DD Form 214 lists his character of discharge from the United States Air Force as "Under Other Than Honorable Conditions."  

2.  Pursuant to a July 2008 decision of the Department of the Air Force, Review Boards Office, the Appellant's character of discharge was upgraded to "general (under honorable conditions)."  

3.  The Appellant's less than honorable discharge is a bar to his receipt of Chapter 33 educational benefits.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311 (West Supp. 2010); 38 C.F.R. §21.9520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the instant case, the Appellant has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  The Board thus finds that any duties to notify and assist owed him have been fulfilled.  As explained below, the claim is being denied as a matter of law.  Hence, the duty to notify and assist provisions of the VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the duties imposed by the VCAA do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence).

In the present appeal, the Appellant contends that he has met the requirements for basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code.  He disputes the reasons underlying the denial of his claim and maintains that he did receive an honorable discharge from the United States Air Force.

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a). 

Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. §21.9520(a)(2)-(4) clearly demonstrates that an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C. Chapter 33.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. §21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii). 

Here, the Appellant's DD Form 214 reflects that he served on active duty from January 2003 to April 2007.  However, the DD Form 214 reflects that his character of discharge was "Under Other Than Honorable Conditions."  In a July 2008 decision, the U.S. Air Force Review Boards Office reviewed the Appellant's case and concluded that there existed a legal basis for upgrade of discharge.  Thus, his discharge was changed to "general (under honorable conditions)" under the provisions of Title 10, U.S.C. 1553.  Thus, the evidence of record establishes that the Appellant does not meet the initial requirements for eligibility for educational assistance.  Specifically, an "Honorable Discharge," and not an "Under Honorable Conditions" discharge, is required by law for the Appellant to be eligible for educational assistance under Chapter 33, Title 38, United States Code.  Here, the evidence of record does not establish that the Appellant meets this requirement, and therefore he is not eligible for educational assistance.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

The fact that he is in receipt of VA compensation benefits for medical disability has no bearing on whether he is entitled to educational benefits per Chapter 33, Title 38, United States Code.  The claims file contains no evidence that the Appellant was discharged from active military service for a medical disorder that preexisted service and was not determined to be service-connected, or was discharged for hardship, or was discharged for a physical or mental disorder that interfered with the Appellant's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  Thus, the Appellant is not eligible for educational assistance under Chapter 33, Title 38, United States Code under these alternative bases.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520

Consequently, the Board finds that the Appellant's "general (under honorable conditions)" discharge does bar his eligibility to Chapter 33 benefits.  For the foregoing reasons, the Board finds that eligibility for education assistance benefits under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill benefits) is not warranted.


ORDER

Entitlement to eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


